 


114 HR 767 IH: Fair BEER Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 767 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Womack (for himself, Mr. Kind, Mr. Crawford, Mr. Westerman, Mr. Young of Indiana, Mr. Marino, Mr. Collins of Georgia, Mr. Bost, Mr. Luetkemeyer, Mr. Graves of Missouri, Mr. Buck, Mr. Jolly, Mr. Amodei, Mrs. Lummis, Mr. Zinke, Mr. Welch, Mr. Hastings, Mr. Cárdenas, Mrs. Napolitano, Mr. Grijalva, Ms. Moore, Mr. Danny K. Davis of Illinois, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reform and reset the excise tax on beer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Brewers Excise and Economic Relief Act or the Fair BEER Act. 2.Rate of tax on beer (a)In generalSection 5051(a)(1) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)In generalA tax is hereby imposed on all beer brewed or produced, and removed for consumption or sale, within the United States, or imported into the United States during the calendar year. Such tax shall be— (A)$0 on so much of such beer as does not exceed 7,143 barrels, 
(B)$3.50 per barrel on so much of such beer as exceeds 7,143 barrels but does not exceed 60,000 barrels, (C)$16 per barrel on so much of such beer as exceeds 60,000 barrels but does not exceed 2,000,000 barrels, and 
(D)$18 per barrel on so much of such beer as exceeds 2,000,000 barrels.Such tax shall be imposed with respect to every barrel containing not more than 31 gallons and at a like rate for any other quantity or for fractional parts of a barrel..  (b)Conforming amendmentSection 5051(a) of such Code is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2016.  